—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the County of Nassau appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated October 30, 1997, which granted the application.
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that the determination as to whether to grant leave to serve a late notice of claim lies within the sound discretion of the trial court (see, Matter of Sverdlin v City of New York, 229 AD2d 544, 545; Matter of Singh v City Univ., 223 AD2d 545, 546; Matter of Gallino v Village of Shoreham, *345222 AD2d 506; Matter of Rudisel v City of New York, 217 AD2d 702).
Upon weighing the statutory factors set forth in General Municipal Law § 50-e (5), as well as considering all other relevant facts and circumstances, we find that it was not an improvident exercise of discretion to grant the petitioner’s application for leave to serve a late notice of claim. Pizzuto, J. P., Joy, Goldstein and Luciano, JJ., concur.